Dewey, J.
The right to recover the gross damages awarded by a jury, upon a complaint for flowing land, and the persons liable to such action, are questions that must be settled by the provisions of Rev. Sts. c. 116, containing the various statute enactments respecting the erection of mills. Whether it be reasonable that gross damages should be recoverable of a teznporary occupant of a mill, and whether injustice may not sometimes be done by permitting such recovery of a tenant for a short term, are questions not within our province to decide. The legislature has plainly authorized such recovery of an occupant of the mill, and the sole inquiry is, whether the instructions of the presiding judge, as to the facts necessary to constitute the defendant such occupant, were correct in point of law. And it seems to us, that the instructions upon this point were entirely correct.
Without attempting to define the term “ occupant,” or to state, with precision, what might constitute such occupancy as would bring a party within the purview of this statute, we are clearly of opinion that when a mortgagee makes an entry under his mortgage title, upon the premises, and demands of the tenant, holding by parol lease from the mortgagor, to attorn to him, and the tenant assents to such demand, such entry and attornment are quite sufficient to make the mortgagee *175the occupant of the mill, within the provisions cf the statute. It is to be borne in mind, that the leases tc the tenants were by parol.
To charge the defendant, it is not necessary that the entry should have been made by him for the purpose of foreclosing the mortgage. Having the legal estate and the right of entry, he might make an entry; and if assented to by those having the possession, or peaceably acquired by him, it would have the effect to transfer to him the possession, although, without further proceedings, it would be unavailing as an entry to foreclose.

Exceptions overruled.